Reversed, Remanded, and Opinion Filed July 15, 2022




                                              S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-20-00966-CV

                          IN THE INTEREST OF A.V., A CHILD

                    On Appeal from the 469th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 469-50370-2020

                           MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Schenck, and Justice Partida-Kipness
                           Opinion by Justice Partida-Kipness
         This appeal involves a final order in an original suit affecting the parent-child

relationship (SAPCR) in which the trial court appointed the child’s maternal

grandparents1 sole managing conservators and appointed the child’s mother a

possessory conservator. Mother appeals the SAPCR order and maintains she should

have been named the child’s sole managing conservator. After reviewing the briefs

and the record, we conclude the trial court abused its discretion. We reverse the

SAPCR order and remand for further proceedings consistent with this opinion.




    1
     To protect the identity of the child, we refer to her as A.V. See TEX. R. APP. P. 9.8(b)(2). We will refer
to A.V.’s mother as “Mother,” her grandparents collectively as “Grandparents” and individually as
“Grandmother” or “Grandfather,” and other family members with corresponding aliases. See id.
                                BACKGROUND

      Mother gave birth to A.V. in January 2016, when Mother was eighteen years

old. She and A.V. lived with Grandparents until A.V. was six months old. Mother

then moved into an apartment. Mother testified that A.V. moved with her, but

Grandmother testified that A.V. continued to live with Grandparents. Regardless,

Mother and Grandparents agree they planned for A.V. to live with Mother in the

future. According to Grandmother, they agreed that Mother would take the baby

“once she got set up,” and Grandparents would still help Mother by picking the baby

up from day care “and that kind of stuff, but the baby was going to live with her

eventually.”

      A.V. continued to live with Grandparents during the following three and a half

years. Mother also lived with them at times. The evidence does not show specific

dates during which Mother lived with Grandparents and A.V. between July 2016,

and September 2019. The record does show, however, that Mother lived at

Grandparents’ home either exclusively or for extended periods between September

2019, and January 9, 2020. Grandmother testified that Mother lived with her and her

husband “for a short time” before they filed the SAPCR petition on January 21, 2020.

She did not testify as to what specific dates Mother lived with them prior to filing

the petition. But the parties agree that Mother moved out following an argument with

Grandmother on January 9, 2020, which was twelve days before Grandparents filed

the SAPCR petition. Other evidence indicates Mother lived with Grandparents for a

                                        –2–
few months before the January 9, 2020 argument. For example, Mother testified that

her relationship with her parents had become “toxic” and had “ended” months before

the argument, but she remained in their home and “tried to stick it out because I felt

like I had nowhere to go.” Text messages presented by Grandparents at trial show

Mother was living with Grandparents in September 2019, four months before

Grandparents filed the SAPCR petition. Further, in her affidavit in support of the

SAPCR petition, Grandmother describes incidents that occurred at their home in

November 2019, and December 2019, when Mother was living with A.V. and

Grandparents.

      In January 2020, Mill Creek Residential hired Mother to work as an assistant

property manager at one of the company’s properties in Seattle, Washington. The

job paid Mother $50,000 annually plus a fifty percent discount on rent at the

property. Mother testified that she planned to move to Seattle with A.V. so her

daughter “could experience stability” with Mother and to get away from the “toxic

environment” Mother experienced living with Grandparents. On January 9, 2020,

Mother told Grandmother about the Seattle job and her plans to move there with

A.V. The women argued. Mother recorded the argument. The recordings capture

both women yelling angrily at each, Mother accusing Grandmother of hitting her,

and Mother telling Grandmother to stop touching her. Mother testified that the

argument became physical. According to Mother, Grandmother slapped her, pushed

her on the bed, and pinned her down. Grandmother denies hitting Mother and

                                         –3–
maintains that the “slapping and hitting sounds” heard on the recording are her trying

to get her phone back from Mother. Mother moved out of the house following the

argument.

      Grandparents filed their original SAPCR petition on January 21, 2020. They

cited Mother’s plans to move to Seattle with A.V. as a basis for obtaining a

temporary restraining order. Grandmother asserted in an affidavit that Mother “has

never taken care of [A.V.],” and claimed that Mother “is very unstable, impulsive

and reckless,” and “very emotional, volatile, and has a drinking problem.” The trial

judge signed a temporary restraining order on January 22, 2020, which excluded

Mother from possession of or access to A.V. Mother began her new job in Seattle

on January 31, 2020. Within weeks, lockdowns began related to the Covid-19

pandemic. This prevented Mother from travelling to Dallas to see A.V. Mother

moved back to Dallas April 21, 2020, after her employer agreed to transfer Mother

so she could be closer to A.V.

      A bench trial was held on June 22, 2020. At that time, Mother was still

employed by Mill Creek Residential as an assistant property manager at a residential

property in the Lakewood area of Dallas. Mother initially lived at the Dallas property

when she moved back to Dallas in April 2020. But by the time of trial, Mother and

her fiancée had signed a one-year lease on a house in McKinney, Texas and moved

in to the house. Mother testified that she decided to live in McKinney rather than

stay in the Dallas apartment because McKinney was close to A.V. and she did not

                                         –4–
want A.V. to have to change schools to live with Mother. Mother further testified

that her manager wanted to promote her to property manager, and Mother believes

she has a future with that employer.

      At trial, Grandparents told the trial court that they each believe it is in A.V.’s

best interest for Grandparents to be her sole managing conservators and for Mother

to pay them child support. Grandmother testified that she had two concerns about

A.V. living with Mother. First, she did not want A.V. to live with Mother and her

fiancée because the fiancée is “a stranger” to A.V. and Grandparents, and Mother

had only known her fiancée since February 2020. Grandmother’s second concern

was that she did not know if Mother’s job will last. Grandfather testified that he did

not think Mother “is responsible enough” to have a child on a full-time basis. He

based this assessment on prior incidents where Mother chose to go out with friends

rather than visit A.V., said she did not want to be a mother, and spent time on her

phone during visits with A.V. He also expressed concern that Mother’s current

romantic relationship would not last because her prior relationships intensified

quickly and then ended within three to six months. Grandfather testified that two of

Mother’s prior relationships ended after the romantic partner physically assaulted

Mother.

      At the conclusion of the bench trial on Grandparents’ SAPCR petition, the

trial court took the matter under advisement. On July 1, 2020, the trial court issued

a “Court’s Memorandum” setting out its general rulings. Mother filed a motion for

                                         –5–
reconsideration, which the trial court denied on October 2, 2020. The trial court

signed its Final Order in the SAPCR on October 9, 2020. The Final Order appoints

Grandparents the sole managing conservators of A.V., and Mother a possessory

conservator of A.V. and found those appointments to be in A.V.’s best interest. The

court stated its finding that Mother “voluntarily relinquished actual care, control, and

possession of the child” to Grandparents “for a period of one year or more, a potion

[sic] of which was within 90 days preceding the date of filing” the SAPCR petition.

The trial court ordered that Mother’s visits with A.V. be supervised based on the

court’s finding “that credible evidence has been presented that there is a history or

pattern of child neglect committed by” Mother. The trial court also ordered Mother

to pay Grandparents child support, set out a possession schedule, and made other

orders not at issue here.

      Mother requested findings of fact and conclusions of law, which the trial court

issued on November 17, 2020. The findings and conclusions relevant to the issues

raised on appeal include the following:

            Mother “voluntarily relinquished all control and care of” A.V. to
             Grandparents.

            Mother’s “actions have shown she is incapable of providing a
             safe and stable environment for the child.”

            Mother’s past romantic relationships with six partners “involved
             violence or ended in violence.”

            “[O]ver the course of the child’s life [Mother] has neglected the
             child.”

                                          –6–
            Appointing Mother as managing conservator “would not be in
             the child’s best interest because the appointment would
             significantly impair the child’s physical health or emotional
             development.”

            Mother “has voluntarily relinquished actual care, control and
             possession of the child to [Grandparents] for a period in excess
             of one year and the appointment of [Grandparents] is in the best
             interest of the child.”

            Mother “has not acted in the best interest of the child and
             [Grandparents] have overcome the presumption that [Mother] is
             a fit parent that has acted in the best interest of the child. Troxel
             v. Granville, 530 U.S. 57, 120 S.Ct. 2054, 147 L. Ed. 2d 49
             (2000).”

Mother timely appealed the SAPCR order. On appeal, Mother contends the trial

court abused its discretion by appointing Grandparents joint managing conservators

and entering a possession schedule that deviates from the standard possession order.

She maintains the evidence was insufficient to support the trial court’s determination

that Grandparents overcame the constitutional fit-parent presumption and statutory

parental presumption, and challenges the corresponding findings of fact and

conclusions of law.

                            STANDARD OF REVIEW

      We review a trial court’s conservatorship determination for abuse of

discretion. In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007). We may reverse the trial

court’s ruling only if it is arbitrary and unreasonable. Id. Legal and factual

sufficiency are not independent grounds of error in conservatorship cases but are

relevant factors in determining whether an abuse of discretion occurred. In re J.R.,


                                          –7–
No. 05-19-00904-CV, 2020 WL 219315, at *3 (Tex. App.—Dallas Jan. 15, 2020,

no pet.) (mem. op.); In re L.W., No. 02-16-00091-CV, 2016 WL 3960600, at *2

(Tex. App.—Fort Worth Jul. 21, 2016, no pet.) (mem. op.). To determine whether

the trial court abused its discretion because the evidence was insufficient to support

its decision, we consider whether the trial court (1) had sufficient evidence upon

which to exercise its discretion and (2) erred in its exercise of that discretion. In re

J.R., 2020 WL 219315, at *3. We conduct the applicable sufficiency review with

regard to the first question. Id. We then determine whether, based on the elicited

evidence, the trial court made a reasonable decision. Id. The trial court is the sole

judge of the credibility of the witnesses and the weight to be given their testimony.

In re M.A.M., 346 S.W.3d 10, 14 (Tex. App.—Dallas 2011, pet. denied).

      Trial court findings concerning conservatorship are reviewed under a

preponderance-of-the-evidence standard. See In re J.A.J., 243 S.W.3d at 616 ( “[A]

finding that appointment of a parent as managing conservator would significantly

impair the child’s physical health or emotional development is governed by a

preponderance-of-the-evidence standard.”). The heightened standards of proof and

review for termination decisions do not apply. Id. Instead, conservatorship

determinations “are subject to review only for abuse of discretion, and may be

reversed only if the decision is arbitrary and unreasonable.” Id.; In re A.M., No. 05-

19-00412-CV, 2019 WL 4071998, at *3 (Tex. App.—Dallas Aug. 29, 2019, no pet.)



                                          –8–
(mem. op.); In re L.W., No. 02-16-00091-CV, 2016 WL 3960600, at *1 (Tex.

App.—Fort Worth Jul. 21, 2016, no pet.) (mem. op.).

                                APPLICABLE LAW

      The United States Supreme Court has long held that the Constitution “protects

the fundamental right of parents to make decisions concerning the care, custody, and

control of their children.” In re C.J.C., 603 S.W.3d 804, 811 (Tex. 2020) (quoting

Troxel v. Granville, 530 U.S. 57, 66, 120 S.Ct. 2054, 147 L. Ed. 2d 49 (2000)

(plurality opinion)). To protect that right, a plurality in Troxel applied “a

presumption that fit parents act in the best interest of their children.” Troxel, 530

U.S. at 68. This “fit parent” presumption was formally recognized by the Supreme

Court of Texas in 2020. In re C.J.C., 603 S.W.3d at 807.

      The Texas Supreme Court has similarly recognized that “[t]he presumption

that the best interest of the child is served by awarding custody to [a] parent is deeply

embedded in Texas law.” In re V.L.K., 24 S.W.3d 338, 341 (Tex. 2000) (citing

Lewelling v. Lewelling, 796 S.W.2d 164, 166 (Tex. 1990)); In re A.M., 643 S.W.3d

226, 227 (Tex. App.—Dallas 2022, no pet.). The government may not “infringe on

the fundamental right of parents to make child rearing decisions simply because a

state judge believes a ‘better decision’ could be made.” In re Derzapf, 219 S.W.3d

327, 333 (Tex. 2007) (per curiam) (quoting Troxel, 530 U.S. at 72–73, 120 S.Ct.

2054).



                                          –9–
      In order to avoid an unconstitutional application of the family code as to

grandparents, a court must require a grandparent to “overcome the presumption that

a fit parent acts in the best interest of his or her child.” In re Pensom, 126 S.W.3d

251, 256 (Tex. App.—San Antonio 2003, no pet.). To overcome the fit-parent

presumption, “a grandparent has the burden to prove, by a preponderance of the

evidence, either that the parent is not fit, or that denial of access by the grandparent

would significantly impair the child’s physical health or emotional well-being.” Id.

at 256. “[S]o long as a parent adequately cares for his or her children (i.e., is fit),

there will normally be no reason for the State to inject itself into the private realm of

the family.” In re Mays–Hooper, 189 S.W.3d 777, 778 (Tex. 2006) (quoting Troxel,

530 U.S. at 68, 120 S.Ct. 2054); see also Troxel, 530 U.S. at 72–73, 120 S.Ct. 2054

(noting that the constitution “does not permit a State to infringe on the fundamental

right of parents to make child rearing decisions simply because a state judge believes

a ‘better decision’ could be made”).

      Texas also has a statutory parental presumption running parallel to the fit-

parent presumption. Section 153.131 of the Texas Family Code requires that a

child’s parent “be appointed sole managing conservator” or both parents appointed

joint managing conservators in initial child custody suits unless the appointment

“would significantly impair the child’s physical health or emotional development.”

TEX. FAM. CODE § 153.131(a); In re C.J.C., 603 S.W.3d at 807 (noting statutory

parental presumption is parallel to the constitutional fit parent presumption). The

                                         –10–
family code, thus, presumes that the appointment of “the parents of a child” as joint

managing conservators is in the child’s best interest. Critz v. Critz, 297 S.W.3d 464,

470 (Tex. App.—Fort Worth 2009, no pet.). To overcome this presumption, a court

must find that (1) appointing the parents would significantly impair the child’s

physical health or emotional development, (2) the parents have exhibited a history

of family violence, or (3) the parents voluntarily relinquished care, control, and

possession of the child to a non-parent for a year or more. Id.; see TEX. FAM. CODE

§ 153.131.

                                    ANALYSIS

      In three issues, Mother contends the trial court abused its discretion by (1)

determining that Grandparents rebutted the constitutional fit-parent presumption set

out in Troxel and CJC, (2) concluding that Grandparents rebutted the statutory

parental presumption contained in section 153.131 of the family code, and (3)

awarding Mother less than the standard possession order and requiring possession

be supervised. We address each issue in turn.

I.    Constitutional fit parent presumption under Troxel and CJC

      In her first issue, Mother argues the trial court abused its discretion by

awarding Grandparents possession and conservatorship rights because they did not

overcome the presumption that a fit parent acts in a child’s best interest. We agree.

      The Texas Supreme Court’s decision in C.J.C. forecloses consideration of

Grandparents as managing conservators over a fit parent’s objection unless

                                        –11–
Grandparents overcome the presumption that Mother, as a fit parent, acts in A.V.’s

best interest. See C.J.C., 603 S.W.3d at 820 (“When a nonparent requests

conservatorship or possession of a child, the child’s best interest is embedded with

the presumption that it is the fit parent—not a court—who makes the determination

whether to allow that request.”). To overcome the fit-parent presumption,

Grandparents had “the burden to prove, by a preponderance of the evidence, either

that the parent is not fit, or that denial of access by the grandparent would

significantly impair the child’s physical health or emotional well-being.” In re

Pensom, 126 S.W.3d at 256. Here, Mother did not seek to deny Grandparents access

to A.V. Rather, she objected to Grandparents being named sole managing

conservators. Grandparents were, therefore, required to prove by a preponderance of

the evidence that Mother was an unfit parent. See id.

       The fit-parent presumption recognized in C.J.C. “means that parents enjoy a

presumption that they are fit and able to make decisions regarding their children

unfettered by government intrusion.” In re C.D.C., No. 05-20-00983-CV, 2021 WL

346428, at *1 (Tex. App.—Dallas Feb. 2, 2021, no pet.) (mem. op.). In re C.J.C.

“does not provide guidance on the quantum of evidence necessary to overcome the

presumption.” Id. at *2. However, “so long as a parent adequately cares for his or

her children (i.e., is fit), there will normally be no reason for the State to inject itself

into the private realm of the family.” See In re Mays–Hooper, 189 S.W.3d at 778; In

re B.A.B., No. 07-21-00259-CV, 2022 WL 1687122, at *5 (Tex. App.—Amarillo

                                           –12–
May 26, 2022, no pet. h.) (mem. op.) (“the trial court cannot supplant Father’s

fundamental rights to make child rearing decisions for [the child] simply because the

court believes the Rosses would be a better choice. Instead, the Rosses were required

to present sufficient evidence to overcome the presumption that Father is a fit

parent.”). To prove Mother unfit here, Grandparents had the burden to prove that

Mother cannot adequately care for A.V. See In re Mays–Hooper, 189 S.W.3d at 778.

see also Troxel, 530 U.S. at 72–73 (noting that the constitution “does not permit a

State to infringe on the fundamental right of parents to make child rearing decisions

simply because a state judge believes a ‘better decision’ could be made”). We

conclude the record shows they failed to meet that burden of proof.

      In its conclusions of law, the trial court concluded that Mother “has not acted

in the best interest of the child and [Grandparents] have overcome the presumption

that [Mother] is a fit parent that has acted in the best interest of the child. Troxel v.

Granville, 530 U.S. 57, 120 S.Ct. 2054, 147 L. Ed. 2d 49 (2000).” The trial court

made no findings, however, that Mother cannot adequately care for A.V. and, as a

result, is an unfit parent. Indeed, Grandparents did not contend in the trial court that

Mother is unfit. Rather, Grandparents’ evidence focused on their consistent presence

in A.V.’s life as her primary caregivers and their concerns that neither Mother’s

employment nor romantic partnership with her fiancée would last. They presented

no evidence, however, to contradict Mother’s testimony that her job and her

relationship with her fiancée were both stable and thriving. The only evidence

                                         –13–
presented on those issues showed that, at the time of trial, Mother was able to

adequately care for A.V. Mother had a steady job with a substantial income at which

she was up for a promotion, was engaged to be married, and was living in a three

bedroom and two bath house under a one-year lease with her fiancée who was also

gainfully employed. Moreover, in the months leading up to the underlying litigation,

Mother was living with Grandparents and A.V., obtained the job in Seattle, and

consistently told Grandparents that she wanted to care for A.V. on her own in Seattle.

Although Mother permitted Grandparents to care for A.V. for most of the child’s

life, we cannot conclude that doing so makes Mother an unfit parent. Her past

actions, standing alone, cannot support a finding that Mother was unfit at the time

of trial. Critz, 297 S.W.3d at 475 (“If the parent is presently a suitable person to have

custody, the fact that there was a time in the past when the parent would not have

been a proper person to have such custody is not controlling.”); In re S.T., 508

S.W.3d 482, 492 (Tex. App.—Fort Worth 2015, no pet.) (the relevant time period is

the present).

      Further, by relying on Grandparents’ help before she was financially and

emotionally able to fully care for A.V. on her own, Mother ensured A.V. was

adequately cared for and, in doing so, acted in the child’s best interest. Under this

record, we conclude Grandparents failed to meet their burden to prove Mother is an

unfit parent. The trial court, therefore, abused its discretion by concluding



                                         –14–
Grandparents had overcome the constitutional fit-parent presumption set out in

Troxel and C.J.C. We sustain Mother’s first issue.

II.   Statutory parental presumption

      Next, Mother asserts the trial court abused its discretion by concluding that

Grandparents rebutted the family code’s statutory parental presumption. TEX. FAM.

CODE § 153.131(b). We agree.

      Section 153.131 of the family code sets out a rebuttable presumption that it is

in the best interest of the child for the parents of the child to be appointed as joint

managing conservators. TEX. FAM. CODE § 153.131(b). In light of this presumption,

a parent shall be appointed sole managing conservator or both parents shall be

appointed as joint managing conservators “unless the court finds that appointment

of the parent or parents would not be in the best interest of the child because the

appointment would significantly impair the child’s physical health or emotional

development . . . ” TEX. FAM. CODE § 153.131(a).

      Once evidence contradicting the presumption is offered, however, the

presumption disappears and has no effect on the burden of persuasion. Choyce v.

Dallas Cty. Child Welfare Unit, 642 S.W.2d 559, 561 (Tex. App.—Dallas 1982, no

writ). When determining conservatorship, the trial judge should focus on the child.

In re Rodriguez, 940 S.W.2d 265, 270–71 (Tex. App.—San Antonio 1997, writ

denied). In contrast, the focus in a termination case is on the behavior of the parents.

Id. A trial court’s conclusion that the statutory parental presumption has been

                                         –15–
rebutted must be supported by specific factual findings identifying the factual basis

for the finding, and the failure to make such findings constitutes error. Critz, 297

S.W.3d at 470.

        One way for a nonparent to overcome the statutory parental presumption is by

proving by a preponderance of the evidence that appointment of the parent as

managing conservator would significantly impair the child’s physical health or

emotional development. In re L.E.M., No. 05-16-00209-CV, 2017 WL 3474012, at

*1 (Tex. App.—Dallas Aug. 14, 2017, no pet.) (mem. op.) (citing In re B.B.M., 291

S.W.3d 463, 467 (Tex. App.–Dallas 2009, no pet.)). The burden is on the nonparent

to produce some evidence that the child’s placement with the parent would

significantly impair the child’s physical or emotional development. Mankin v.

Ledezma de la Rosa, No. 05-96-01197-CV, 1999 WL 26898, at *2–3 (Tex. App.—

Dallas Jan. 25, 1999, no pet.) (mem. op.) (citing In re Rodriguez, 940 S.W.2d at

272).

        To support a finding of significant impairment, the evidence must do more

than merely raise a suspicion or speculation of possible harm. In re B.B.M., 291

S.W.3d at 467. Instead, the evidence must support the logical inference that some

specific, identifiable behavior or conduct of the parent, demonstrated by specific acts

or omissions, will probably harm the child. Id.; R.H. v. D.A., No. 03-16-00442-CV,

2017 WL 875317, at *5 (Tex. App.—Austin Mar. 2, 2017, pet. dism’d) (mem. op.).

This is a heavy burden that is not satisfied by merely showing the nonparent would

                                        –16–
be a better choice as custodian of the child. In re B.B.M., 291 S.W.3d at 467. Acts

or omissions that constitute significant impairment include, but are not limited to,

physical abuse, severe neglect, abandonment, drug or alcohol abuse, or immoral

behavior by the parent. Id. at 469. A factfinder may infer the present fitness of the

parent to be managing conservator from the parent’s recent, deliberate past

misconduct. R.H., 2017 WL 875317, at *5. But evidence of past misconduct,

standing alone, may not be sufficient to show present unfitness. Id. “When a

nonparent and a parent are both seeking managing conservatorship, the ‘close calls’

go to the parent.” In re B.B.M., 291 S.W.3d at 469; see also In re F.E.N., 579 S.W.3d

74, 77 (Tex. 2019) (per curiam) (proof of significant impairment “should include the

acts or omissions of the parent demonstrating that result”) (citing Lewelling, 796

S.W.2d at 167).

      Here, the trial court found that Mother “neglected” A.V. “over the course of

the child’s life” and concluded appointing Mother as managing conservator “would

significantly impair the child’s physical health or emotional development.” The trial

court did not, however, find any specific or identifiable behavior or conduct of

Mother or identify any specific acts or omissions by Mother that would support a

logical inference that Mother’s appointment would significantly impair A.V.’s

physical health or emotional development. We have found no evidence in the record

to support such an inference. Indeed, there is no evidence that Mother ever physically

or emotionally abused A.V., or that any specific actions or omissions by Mother

                                        –17–
would pose any harm to A.V. At most, the evidence showed that the Grandparents

would be a good choice to act as A.V.’s custodians. That, however, is insufficient as

a matter of law to overcome the statutory parental presumption. See In re B.B.M.,

291 S.W.3d at 467. Under this record, we conclude the evidence was legally

insufficient to support the trial court’s finding of significant impairment.

       The evidence was also legally insufficient to support the trial court’s finding

of neglect. Section 261.001(4) of the family code defines “neglect” as:

       an act or failure to act by a person responsible for a child’s care,
       custody, or welfare evidencing the person’s blatant disregard for the
       consequences of the act or failure to act that results in harm to the child
       or that creates an immediate danger to the child’s physical health or
       safety . . . .

TEX. FAM. CODE § 261.001(4)2. There is no evidence in this record to support the

trial court’s finding of neglect. The record includes no evidence that A.V. was ever

harmed by Mother’s blatant disregard for the consequences of her acts or failures to

act, nor is there any evidence that Mother ever placed A.V.’s physical health or

safety in immediate danger. On the contrary, the record established that A.V. has

been adequately cared for throughout her life and has not been placed in harm’s way

by Grandparents or Mother. The finding of neglect is, therefore, not supported by

legally sufficient evidence.




   2
     Section 261.001(4) goes on to describe what acts and omissions are included in the definition of
“neglect,” none of which are applicable or present here.
                                               –18–
      A nonparent can also rebut the statutory parental presumption by proving the

parents have exhibited a history of family violence, or voluntarily relinquished care,

control, and possession of the child to a nonparent for a year or more. Critz, 297

S.W.3d at 470; see TEX. FAM. CODE §§ 153.131, 153.373. No family violence

allegations or findings are present here. The trial court did, however, find voluntary

relinquishment. Grandparents maintain they overcame the section 153.131 parental

presumption by proving Mother voluntarily relinquished A.V. to them as set out in

section 153.373 of the family code, which provides:

      The presumption that a parent should be appointed or retained as
      managing conservator of the child is rebutted if the court finds that:

             (1) the parent has voluntarily relinquished actual care,
             control, and possession of the child to a nonparent, a
             licensed child-placing agency, or the Department of
             Family and Protective Services for a period of one year or
             more, a portion of which was within 90 days preceding the
             date of intervention in or filing of the suit; and

             (2) the appointment of the nonparent, agency, or
             Department of Family and Protective Services as
             managing conservator is in the best interest of the child.

TEX. FAM. CODE § 153.373. The evidence, however, is insufficient to support the

trial court’s finding that Mother voluntarily relinquished A.V. to Grandparents.

      Although the evidence showed that A.V. lived at Grandparents’ home

throughout her life, the record also shows that Mother lived with A.V. and

Grandparents at various times and assisted in caring for A.V. during those periods.

The record also shows that Mother maintained contact with A.V. through in-person


                                        –19–
visits and FaceTime calls when she was not living with A.V. Although Grandparents

assert Mother should have spent more time caring for A.V., they failed to present

any evidence that Mother voluntarily relinquished actual possession of A.V. for a

period of one year or more. Indeed, the parties agree that Mother hoped to one day

raise A.V. on her own without Grandparents’ help.

      Moreover, the evidence showed that Mother lived with A.V. and

Grandparents for at least four months before Grandparents filed their SAPCR

petition. Grandparents presented no evidence regarding Mother’s actions to care for

A.V. when Mother lived with them during that time. And Mother testified that in the

year before trial, she had no intention of relinquishing the care, control, or possession

of A.V. to Grandparents. This is supported by the timing of Grandparents’ SAPCR

filing. It was not until Mother found the Seattle job and announced her intention to

move there with A.V. that Grandparents sued for custody. The evidence, therefore,

established that no relinquishment occurred within the ninety days preceding

Grandparents’ filing the SAPCR petition.

      We conclude that the evidence presented at trial was insufficient to overcome

“[t]he strong presumption that the best interest of a child is served by appointing a

natural parent as managing conservator.” See In re B.B.M., 291 S.W.3d at 467. There

was no evidence that Mother’s “specific, identifiable behavior or conduct,”

“demonstrated by specific acts or omissions,” will probably harm A.V. See id. At

most, the evidence “merely raise[d] a suspicion or speculation of possible harm.”

                                         –20–
See id. Similarly, there was no evidence to support the findings of neglect and

voluntary relinquishment. Consequently, the trial court lacked sufficient evidence

on which to exercise its discretion. See In re M.O., No. 05-19-00413-CV, 2019 WL

4071999, at *3 (Tex. App.—Dallas Aug. 29, 2019, no pet.) (mem. op.). We sustain

Mother’s second issue.

III.   Standard possession order

       Finally, Mother maintains the trial court abused its discretion by ordering that

her possession and access of A.V. be supervised and permitting her less possession

time than what is allotted in the Standard Possession Order. See TEX. FAM. CODE

§ 153.252 (creating a rebuttable presumption that the standard possession order

“provides reasonable minimum possession of a child for a parent names as a

possessory conservator . . . and is in the best interest of the child.”). We agree.

       The trial court must begin with a rebuttable presumption that the standard

possession order is in the best interest of the child. TEX. FAM. CODE § 153.252. If

the presumption is rebutted and the trial court denies possession or imposes

restrictions or limitations on the parent’s possession and access rights, the terms of

an order “may not exceed those that are required to protect the best interest of the

child.” TEX. FAM. CODE § 153.193; In re C.A.M.M., 243 S.W.3d 211, 222 (Tex.

App.—Houston [14th Dist.] 2007, pet. denied). Here, the trial court deviated from

the standard possession order based on its finding that “there is a history or pattern

of child neglect committed by” Mother. As discussed above, however, the evidence

                                         –21–
was insufficient to support the trial court’s neglect findings. As such, there is

insufficient evidence to rebut the presumption that the standard possession order is

in A.V.’s best interest. On this record, and in light of the statutory presumption, we

conclude that the trial court abused its discretion by ordering Mother’s visitation be

supervised and by ordering a more restrictive possession and access schedule than

permitted by the standard possession order. Moreover, at the time of trial, the

relationship between Mother and Grandmother had deteriorated to the point that the

women engaged in an emotionally-charged argument before Mother moved to

Seattle, and Mother felt too uncomfortable to visit A.V. in the weeks leading up to

trial. We conclude, therefore, that requiring visitation to be supervised by

Grandparents at their home was not in A.V.’s best interest at the time of trial. We

sustain Mother’s third issue.

IV.   Remand for further proceedings

      Mother asks the Court to reverse the SAPCR order and render an order naming

Mother sole managing conservator. We overrule that request because we find it to

be in the interest of justice not to simply render judgment in her favor. More than

two years have passed since the custodial hearing, and we have no ability to

determine the present circumstances of any of the parties. Nor do we have the luxury

of sitting as a fact-finder. Circumstances may have changed during this time such

that it would not be in A.V.’s best interest to appoint Mother as her sole managing

conservator. See, e.g., Shook v. Gray, 381 S.W.3d 540, 542 (Tex. 2012) (remanding

                                        –22–
in the interest of justice). Moreover, Grandparents’ failure to overcome the fit-parent

presumption and the statutory parental presumption does not deprive them of

standing to be considered for conservatorship or access. Id.; TEX. FAM. CODE §

102.003 (authorizing suit by “a person, other than a foster parent, who has had actual

care, control, and possession of the child for at least six months ending not more

than 90 days preceding the date of the filing of the petition”). If Grandparents fail to

overcome those presumptions on remand, the trial court may still name Grandparents

as possessory conservators or grant them access if that would be in A.V.’s best

interest. Shook, 381 S.W.3d at 543.

                                   CONCLUSION

      Under this record, we conclude the trial court abused its discretion by

appointing Grandparents joint managing conservators of A.V. and by deviating from

the family code’s standard possession order. Accordingly, we sustain Mother’s

appellate issues, reverse the October 9, 2020 “Final Order in Suit Affecting the

Parent-Child Relationship” in its entirety, and remand for further proceedings

consistent with this opinion.




                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE

200966F.P05


                                         –23–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF A.V., A                     On Appeal from the 469th Judicial
CHILD,                                         District Court, Collin County, Texas
                                               Trial Court Cause No. 469-50370-
No. 05-20-00966-CV                             2020.
                                               Opinion delivered by Justice Partida-
                                               Kipness. Chief Justice Burns and
                                               Justice Schenck participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for further
proceedings consistent with this opinion.

       It is ORDERED that appellant ELIZABETH RENEE VARGAS recover her
costs of this appeal from appellees LISA VARGAS and RAUL VARGAS.


Judgment entered this 15th day of July 2022.




                                        –24–